DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 5/11/2021.  Claims 13 and 14 have been canceled.  Claims 1-12 are now pending.  
Examiner’s Amendment

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Adam Cox on 5/17/2021.

4.	The application has been amended as follows:
Claim 10, line 4, delete “substantially”.

Allowable Subject Matter

5.	Claims 1-12 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Hirahata et al. (JP 63-219622) and Kweeder (US Patent 7,790,789).
	Hirahata et al. disclose a fiber-forming composition comprising polyamide and caprolactam, wherein the caprolactam is between 20 and 50 wt% of the composition (abstract, Examples, Table 1).
Kweeder discloses a pre-fiber gel composition comprising nylon-6 and a lactam gelling agent such as caprolactam, wherein the caprolactam is at least 50 wt% of the composition (abstract, Example 2, col. 5, line 59).  
	Thus, Hirahata et al. and Kweeder do not teach or fairly suggest the claimed 
composition for forming a fiber, the composition comprising: at least one polyamide having a number average molecular weight between 38,000 Da and 88,000 Da, derived from formic acid viscosity (FAV) as determined according to ASTM D789 according to the relationship:

    PNG
    media_image1.png
    42
    355
    media_image1.png
    Greyscale

and caprolactam, wherein the polyamide is at least partially dissolved in the caprolactam, the caprolactam comprising between 30 wt. % and 90 wt. % of the composition.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762